United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 18-2843
                     ___________________________

                         United States of America

                                   Plaintiff - Appellee

                                     v.

                            Jose Lopez-Garcia

                                 Defendant - Appellant

                              ____________

                  Appeal from United States District Court
              for the Northern District of Iowa - Cedar Rapids
                               ____________

                         Submitted: June 10, 2019
                         Filed: September 3, 2019
                              [Unpublished]
                              ____________

Before GRUENDER, ARNOLD, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.
       The district court1 sentenced Jose Lopez-Garcia to six months in prison after
a jury found him guilty of unlawfully using an identification document, 18 U.S.C.
§ 1546(a). We affirm his conviction but dismiss the challenge to his sentence.

       The government charged Lopez-Garcia, who is in the country illegally, with
using a fake permanent-resident card to get a job at a restaurant. At trial, one of the
restaurant’s managers stated that Lopez-Garcia presented the card, which had his
photograph on it, before he was hired. According to a federal immigration officer,
the alien-identification number on the card belonged to someone else, Lopez-Garcia
had been previously arrested while trying to enter the United States, and he admitted
to being in the country unlawfully.

       This evidence, when viewed “in the light most favorable to the government,”
was sufficient to prove that Lopez-Garcia both “knowingly used” the permanent-
resident card and “knew [that it] had been forged, counterfeited, falsely made, or
unlawfully obtained.” United States v. Machorro-Xochicale, 840 F.3d 545, 548 (8th
Cir. 2016). The jury was entitled to find that Lopez-Garcia knowingly used the card
when he presented it to the restaurant manager. Cf. United States v. Ramos, 814
F.3d 910, 915 (8th Cir. 2016) (explaining that “knowledge must necessarily be
shown circumstantially” (citation omitted)). It could also find, based on the
testimony of the officer, that Lopez-Garcia knew the card was fake. After all, his
photograph appeared on it, even though he was aware that he “did not have
permission to be in the United States.”

        Lopez-Garcia’s argument that his six-month sentence is unreasonably long is
moot because his sentence has already expired. See United States v. Hill, 889 F.3d
953, 954 (8th Cir. 2018). When a former prisoner wishes to challenge his sentence,
it is his burden to “identify some concrete and continuing injury other than the now-

      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
                                         -2-
ended incarceration or parole.” United States v. Gatton, 897 F.3d 1001, 1002 (8th
Cir. 2018) (internal quotation marks and citation omitted). Here, Lopez-Garcia
vaguely suggests that the length of his sentence may expose him to immigration
consequences, but he fails to explain what they are, much less cite any statute,
regulation, or rule that might come into play, either now or in the future. So we
cannot say that he has shown a sufficiently clear injury to seek review of a sentence
that he has already served.

       We accordingly affirm Lopez-Garcia’s conviction and dismiss the appeal of
his sentence.
                      ______________________________




                                         -3-